DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-27 were pending in Response received 01/10/2022, with amendments to Claims 1-4, 6, 12-19, 25, resubmission of original Claim 5 and withdrawn Claims 7-11, 20-24, 26-27.
An Official Translation of the PCT/CN2015/094746 was received along with a Declaration Verifying Accuracy of Translation was received 01/10/2022. 
Affidavit regarding inventorship was received on 01/10/2022 and accepted 01/11/2022. Corrected inventorship allows for an exception under 35 USC 102(b)(1)(A) to overcome the current 35 USC 102(a)(1) rejection.
The priority date for examination is therefore 11/16/2015.
A certified copy of PCT/CN2015/094746 is not required because the international application has been published by the International Bureau (see MPEP 1895.01).

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Conklin (Reg No 30,369) on Thursday, February 10, 2022. The amendment cancels Claims 7-11, 20-24, 26-27.

REASONS FOR ALLOWANCE
The claim amendment filed on 01/10/2022 was entered with pending Claims 1-6, 12-19, 25. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
dividing, by an ith node, a model parameter of the ith node into N blocks, wherein the ith node is one of N nodes that participate in a fusion and that are of the M nodes, and an ith block of the N blocks resulting from a division of the model parameter is an ith model parameter block of the ith node; receiving, by the ith node, ith model parameter blocks respectively sent by other10 nodes of the N nodes than the ith node; fusing, by the ith node, the ith model parameter block of the ith node and the ith model parameter blocks respectively sent by the other nodes, so as to obtain the ith general model parameter block; and distributing, by the ith node, the ith general model parameter block to the other15 nodes of the N nodes than the ith node.
Claims 2 – 6 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 12 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
divide a model parameter of the model parameter fusion apparatus into N blocks according to the fusion indication information, wherein N is a quantity of model parameter fusion apparatuses that participate in a fusion and that are of the M model parameter fusion apparatuses, and wherein an ith block of the N blocks resulting from the division of the model parameter is an ith model parameter block, and 1<i<N<M; receive ith model parameter blocks respectively sent by other than the model parameter fusion apparatus; fuse the ith model parameter block of the model parameter fusion apparatus and the ith model parameter blocks respectively sent by the other model parameter fusion apparatuses, so as to obtain the ith general model parameter block; and distribute the ith general model parameter block to the other model parameter fusion apparatuses of the N model parameter fusion apparatuses than the model parameter fusion apparatus.
Claims 13 – 19 are dependent upon Claim 12 and are therefore allowable.

Independent Claim 25 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
dividing, by an ith node, a model parameter of the ith node into N blocks, wherein the ith node is one of N nodes that participate in a fusion and that are of the M nodes, and an ith block of the N blocks resulting from a division of the model parameter is an ith model parameter block of the ith node; receiving, by the ith node, ith model parameter blocks respectively sent by other10 nodes of the N nodes than the ith node; fusing, by the ith node, the ith model parameter block of the ith node and the ith model parameter blocks respectively sent by the other nodes, so as to obtain the ith general model parameter block; and distributing, by the ith node, the ith general model parameter block to the other15 nodes of the N nodes than the ith node.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667